Exhibit 21.1 SPAR Group, Inc. List of Subsidiaries 100 % Owned Subsidiaries State/Country of Incorporation PIA Merchandising Co , Inc. California PIA Merchandising Limited Nova Scotia, Canada Pacific Indoor Display Co , Inc. California SPAR Acquisition, Inc. Nevada SPAR All Store Marketing Services, Inc. Nevada SPAR Bert Fife, Inc. Nevada SPAR/Burgoyne Retail Services, Inc. (f/k/a Retail Information, Inc.) Ohio SPAR Canada Company Nova Scotia, Canada SPAR Wings & Ink Company Nova Scotia, Canada SPAR Canada, Inc. Nevada SPAR Group International, Inc. Nevada SPAR Inc. (f/k/a SPAR/Burgoyne Information Services, Inc.) Nevada SPAR Incentive Marketing, Inc. Delaware SPAR International LTD Cayman Islands SPAR Marketing, Inc. Nevada SPAR Marketing, Inc. (f/k/a SPAR Acquisition, Inc.) Delaware SPAR Marketing Force, Inc. Nevada SPAR Megaforce, Inc. Nevada SPAR Trademarks, Inc. Nevada SPAR Merchandising Romania, Ltd. Romania SPAR China Ltd. China SPAR FM Japan, Inc. Japan SPAR Solutions India Private Limited India SPAR Shanghai China NMS Retail Services, ULC Nova Scotia, Canada National Assembly Services, Inc. New Jersey 51% Owned International Subsidiaries Country SGRP Meridian (Pty), Ltd. South Africa SPAR Turkey Ltd. Turkey UAB SPAR RSS Baltic Lithuania SPARFACTS Australia (Pty), Ltd. Australia S.C. SPAR City S.R.L. Romania SPAR (Shanghai) Marketing Management Company Ltd. China
